842 F.2d 1289Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger CLARK, Petitioner-Appellant,v.Michael BUMGARNER;  Attorney General of the State of NorthCarolina, Respondents-Appellees.
No. 87-6126.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1987.Decided March 10, 1988.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  Hiram H. Ward, Chief District Judge.  (C/A No. 86-966-S)
Roger Clark, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, for appellees.
M.D.N.C.
DISMISSED.
Before JAMES DICKSON PHILLIPS, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal based on the district court's disposition of the merits.  Clark v. Bumgarner, C/A No. 86-966-S (M.D.N.C. Aug. 4, 1987).


2
DISMISSED.